Citation Nr: 0210273	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-13 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension"). 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1974 to May 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefit sought on appeal.  The Board remanded this claim in 
August 1998 and March 2001 for additional development.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure that: an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); the 
"average person" and "unemployability" tests are both 
applied; and if the benefit may not be awarded under the 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non-service-connected disability pension on an 
extraschedular basis.

The Board remanded this claim in August 1998 for additional 
development, including to request treatment records, to 
request the veteran to submit an employment history, to 
request records from the U.S. Social Security Administration 
(SSA) used in a disability determination, to schedule VA 
examinations with medical opinions regarding the permanency 
of the veteran's disabilities and the effect of his 
disabilities on employability, and to rate each disability 
and readjudicate the question of the veteran's employability, 
and issue a supplemental statement of the case.  

Of the requested development, while the veteran was afforded 
VA examinations in January and February 1999, the examination 
reports did not include an opinion as to  the effect of the 
veteran's disabilities on his employability.  Additionally, 
although the supplemental statement of the case issued by the 
RO readjudicated the question of the veteran's 
unemployability, the RO did not specifically rate each 
disability in accordance with the schedular rating criteria 
set forth in 38 C.F.R. Part 4 as requested by the Board's 
Remand.  

The Board again remanded this claim in March 2001 for 
additional development, including to request additional 
treatment records, to request the veteran to submit an 
employment history, to review for compliance with the 
Veterans Claims Assistance Act of 2000, to readjudicate the 
claim for pension, including to rate each disability, and to 
issue a supplemental statement of the case that included a 
discussion of the average person standard and unemployability 
standard by which a pension may be assigned.  A January 2002 
supplemental statement of the case reflects that the RO 
readjudicated the issue of entitlement to pension, but in 
doing so did not rate each disability, and did not address 
the schedular rating criteria for each disability.  In 
addition, while the supplemental statement of the case 
presented the regulations pertaining the "average person" 
standard of unemployability, this was not addressed in the 
analysis.  A remand by the Board confers upon a claimant, as 
a matter of law, the right to compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268, 270-71 

The Board notes that, pursuant to the previous Board remands, 
the RO has twice requested the veteran to provide a detailed 
statement concerning his work history from July 1996 to the 
present.  While the veteran supplied some information at an 
April 1998 personal hearing before the undersigned member of 
the Board, sitting at Boston, Massachusetts, the veteran has 
not responded to either of the RO's requests for an 
employment history since 1996, nor has he otherwise supplied 
complete information regarding his employment history.  The 
veteran should be aware that "where evidence requested in 
connection with an original claim . . . is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received."  38 C.F.R. § 3.158 (2001). 


Accordingly, the issue of entitlement to pension is remanded 
to the RO for the following development:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment for all medical care 
providers who have treated him for any 
disorder since August 1999, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  Regardless of 
the veteran's response, the RO should 
specifically request treatment records 
from the Bedford, Massachusetts, VA 
Medical Center for treatment since August 
1999.  

2.  The RO should again request the 
veteran to submit a detailed statement 
concerning his work history from July 
1996 to the present.  The RO should 
advise the veteran that failure to submit 
this information to VA may result in a 
negative outcome regarding his claim.  
The RO should determine if the provisions 
of 38 C.F.R. § 3.158 (2001) are 
applicable, and, if so, should advise the 
veteran accordingly. 

3.  The RO should schedule the veteran 
for appropriate VA examinations in order 
to determine the severity of each of his 
disabilities, including the following: 
dysthymia, right elbow olecranon 
bursitis, lumbar fractures with 
residuals, reflux esophagitis, perforated 
nasal septum and chronic rhinitis, 
residuals of a bilateral wrist fracture, 
hypertension, residuals of an 
appendectomy, hepatitis C, and a visual 
disorder.  All indicated studies should 
be completed.  The examiners should 
record the veteran's history, complaints, 
and current findings in full.  The claims 
folder should be referred to the 
examiners for use in the study of the 
veteran's case.  Each examiner should 
render an opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  The factors on 
which the opinions are based must be set 
forth.  The psychiatric examiner should 
provide a complete diagnosis, including a 
Global Assessment of Functioning Scale 
score, with an explanation of that score 
as it pertains to social and industrial 
inadaptability.   

4.  Thereafter, the RO should 
readjudicate the pension claim on appeal.  
As part of that readjudication, the RO 
must rate each of the veteran's non-
service-connected disabilities on the 
basis of the applicable Diagnostic Codes, 
to include those disabilities 
specifically listed above and any others 
found upon examination.  The RO should 
take into account, first, the average 
person test under 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (2001), and second, the 
unemployability test under 38 U.S.C.A. § 
1521(a) (West 1991) and 38 C.F.R.§§ 
3.321(b)(2), 4.16, and 4.17 (2001).  If 
the veteran does not meet the 
requirements under the average person 
test or the unemployability test, the RO 
should consider whether entitlement to 
pension is warranted on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2) in 
view of the veteran's age, occupational 
background, and other related factors.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

6.  If the pension benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and should be afforded an 
opportunity to respond.  The supplemental 
statement of the case should include the 
rating criteria for each disability the 
veteran has, as well as the regulatory 
standards to substantiate a claim for 
pension.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of this issue.  The veteran has the right 
to submit any additional evidence and/or argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




